United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1646
                                   ___________

Allen K. Weber,                     *
                                    *
             Appellant,             *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Kenneth S. Apfel, Commissioner      * District of South Dakota
of Social Security,                 *
                                    *
             Appellee.              *
                               ___________

                             Submitted: December 17, 1998

                                  Filed: January 7, 1999
                                   ___________

Before McMILLIAN, JOHN R. GIBSON and MAGILL, Circuit Judges.
                            ___________

McMILLIAN, Circuit Judge.


      Allen K. Weber appeals from a final order entered in the United States District
Court1 for the District of South Dakota granting summary judgment in favor of the
Commissioner of Social Security and affirming the decision of the administrative law
judge (ALJ) denying Weber disability benefits under Title II of the Social Security
Act,

      1
       The Honorable Richard H. Battey, Chief Judge, United States District Court for
the District of South Dakota.
42 U.S.C. §§ 401-433. Weber v. Apfel, No. CIV 97-5055 (D.S.D. Jan. 20, 1998)
(memorandum opinion and order) (hereinafter “slip op.”). For reversal, Weber argues
that the district court erred in holding that substantial evidence in the administrative
record supports the ALJ’s decision.

       Jurisdiction in the district court was proper based on 42 U.S.C. § 405(g).
Jurisdiction in this court is proper based on 28 U.S.C. § 1291. The notice of appeal
was timely filed pursuant to Fed. R. App. P. 4(a).

       We have carefully reviewed the administrative record, the district court’s well-
reasoned opinion, and the parties’ arguments on appeal. Upon review, we find no
merit to Weber’s specific arguments that the ALJ erred as a matter of law in failing to
consider deposition testimony provided by Weber’s treating physician and that the
ALJ’s credibility determinations are not supported by the record. As the district court
observed, the ALJ may well have considered the treating physician’s deposition
testimony but chose not to discuss it. Slip op. at 14. “In denying disability [benefits],
the ALJ does not have to discuss every piece of evidence presented, but must develop
the record fully and fairly.” Miller v. Shalala, 8 F.3d 611, 613 (8th Cir. 1993) (per
curiam) (citing Walker v. Bowen, 834 F.2d 635 (7th Cir. 1987)). Moreover, the ALJ
was warranted in discrediting some of the treating physician’s opinions, as well as
certain aspects of Weber’s and his wife’s testimony, in light of other inconsistent or
contradictory evidence in the record. These conclusions have been thoroughly
explained by the district court and require no further discussion.

       In sum, we hold in the present case that the record has been fully and fairly
developed by the ALJ and that there is substantial evidence in the record as a whole
to support the ALJ’s decision. The order of the district court is affirmed. See 8th Cir.
R. 47B.




                                           2–
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           3–